DETAILED ACTION
This Office Action is in response to the amendment to Application Ser. No. 17/141,184 filed on July 27, 2022. Claims 1-7 are cancelled. Claims 8, 16 and 21 are currently amended. Claims 8-21 are pending and are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
Applicant’s submission of the Information Disclosure Statement dated May 4, 2022, is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending (see attached PTO-1449).

Response to Arguments
The amendment to Claims 8, 16 and 21 has overcome the rejection of Claims 8-27 under 35 U.S.C. 103 set forth in the Final Office Action mailed March 3, 2022. New grounds of rejection under 35 U.S.C. 103, necessitated by the amendment, are set forth in this Office Action.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 8-20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation “communicating, over a network by the monitoring agent running on a computing device, an IP address associated with the computing device to an Internet-facing device management service configured to add the IP address to a store of organization IP addresses” in lines 4-7. There is insufficient antecedent basis for the term “the monitoring agent” in the claims.
Dependent Claims 9-15 are rejected for the reasons presented above with respect to rejected Claim 8 in view of their dependence thereon.
The Examiner suggests amending the claim to replace the term “the monitoring agent” recited in line 4 with “a monitoring agent” to overcome the rejection.

Insofar as it recites similar claim elements, Claim 16 is rejected for substantially the same reasons presented above with respect to Claim 8.
Dependent Claims 17-20 are rejected for the reasons presented above with respect to rejected Claim 16 in view of their dependence thereon.

Claim 22 recites the limitation “wherein the method further comprises classifying the source IP address as a public IP address and wherein the connection-event notice is generated in response to said classifying the source IP address as a public IP address” in lines 1-4. There is insufficient antecedent basis for the term “the method” in the claims.
The Examiner suggests amending the claim to replace the phrase “wherein the method further comprises” recited in lines 1-2 with “wherein the actions executed by the one or more hardware processors further comprise” to overcome the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 8, 11, 12, 14, 21, 24, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson et al., Pub. No. US 2021/0250365 A1, hereby “Atkinson”, in view of Jain et al., Pub. No. US 2017/0310559 A1, hereby “Jain”, and in further view of Cohen et al., Pub. No. US 2016/0006749 A1, hereby “Cohen”.

Regarding Claim 8, Atkinson discloses “A method of identifying Internet facing computing devices in an organization (Atkinson paragraphs 3 and 199: a method of detecting security threats, implemented by endpoint agents 316 executing on endpoint devices 312), the method comprising:”
“detecting, by the monitoring agent, a connection on the computing device with a second computing device, the connection designating a source IP address that is not associated with the computing device (Atkinson fig. 3 and paragraphs 189 and 199-202: endpoint agent 316 detects opening of a connection at endpoint 312, the connection comprising a source IP address - while not explicitly stated, it is understood that the detected connection may originate from an external device, i.e., the source IP address of the connection is not associated with the endpoint);
generating, by the monitoring agent, a connection-event notice comprising identification information for the computing device and connection information comprising the source IP address (Atkinson fig. 3 and paragraphs 199-202: endpoint agent 316 generates an endpoint event 400 in response to the opening of the connection, the endpoint event comprising a device identifier402 identifying the endpoint and the source IP address); and
communicating the connection-event notice over the network to the Internet-facing device management service (Atkinson fig. 3 and paragraphs 157, 160, 177 and 199-202: endpoint agent 316 provides the endpoint event 400 to the cyber defense platform for analysis)”.
However, while Atkinson discloses an endpoint agent that generates and transmits an endpoint event to a cyber defense platform in response to detecting the opening of a connection on the endpoint (Atkinson paragraphs 199-202), Atkinson does not explicitly disclose “communicating, over a network by a monitoring agent running on a computing device, an IP address associated with the computing device to an Internet-facing device management service” and
“identifying, by the Internet-facing device management service, the computing device as Internet facing by determining the source IP address is not in the store of organization IP addresses.”
In the same field of endeavor, Jain discloses “communicating, over a network by the monitoring agent running on a computing device, an IP address associated with the computing device to an Internet-facing device management service configured to add the IP address to a store of organization IP addresses (Jain figs. 1, 2A and 2B and paragraphs 19, 21 and 24-25: device agent 110 of managed device 103 transmits a registration request 201 to management server 101, the registration request comprising the IP address and MAC address of managed device 103, which is then stored by the management server as tenant 250 information, i.e., the management server is configured to add the IP address to a store of the tenant’s IP addresses)”.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Atkinson to transmit, by the endpoint agent to the cyber defense platform, a registration request comprising the IP address and MAC address of the endpoint, as taught by Jain. One of ordinary skill in the art would have been motivated to combine transmitting a registration request comprising the IP address and MAC address of the endpoint from the endpoint agent to the cyber defense platform to allow the cyber defense platform to maintain a list of managed devices (Jain paragraph 24).
However, while Jain discloses transmitting of a registration request including an IP address by an agent running on a managed device to a management server that maintains information including the IP address for each of the tenant’s managed devices (Jain figs. 1, 2A and 2B and paragraphs 19, 21 and 24-25), the combination of Atkinson and Jain does not explicitly disclose “identifying, by the Internet-facing device management service, the computing device as Internet facing by determining the source IP address is not in the store of organization IP addresses.” 
In the same field of endeavor, Cohen discloses “identifying, by the Internet-facing device management service, the computing device as Internet facing by determining the source IP address is not in the store of organization IP addresses (Cohen paragraphs 406, 409 and 414-418: a data analysis system determines whether an IP address provided in an IDS report is an external address by comparing against a list of IP addresses associated with the organization, and any internal addresses associated with the external address, i.e., internet-facing IP addresses, are identified – while not explicitly stated, it is understood that internet-facing assets are identified by their association with the internet-facing IP addresses).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Atkinson, as modified by Jain, to determine that an IP address provided in the endpoint event is an external address by comparing against a list of an organization’s IP addresses and to identify internet-facing IP addresses using the determined external address as taught by Cohen. One of ordinary skill in the art would have been motivated to combine determining that an IP address provided in the endpoint event is an external address by comparing against a list of an organization’s IP addresses and identifying internet-facing IP addresses using the determined external address to monitor and detect malicious activity between the internal network and an external network (Cohen paragraph 402).

Regarding Claim 11, the combination of Atkinson, Jain and Cohen discloses all of the limitations of Claim 8.
Additionally, Atkinson discloses “wherein the connection information comprises identification of a software application that participated in the connection (Atkinson paragraph 202: the endpoint event 400 may indicate the application that opened the connection).”

Regarding Claim 12, the combination of Atkinson, Jain and Cohen discloses all of the limitations of Claim 8.
Additionally, Atkinson discloses “wherein the identification information comprises a MAC address for the computing device (Atkinson paragraph 201: the endpoint identifier 402 included in endpoint event 400 may be a MAC address).”

Regarding Claim 14, the combination of Atkinson, Jain and Cohen discloses all of the limitations of Claim 8.
Additionally, Atkinson discloses “wherein the connection information comprises a port on the computing device through which the connection was made (Atkinson paragraph 202: the endpoint event 400 may indicate the port of the endpoint device associated with the connection).”

Insofar as it recites similar claim elements, Claim 21 is rejected for substantially the same reasons presented above with respect to Claim 8.
Additionally, Atkinson discloses “A system (Atkinson fig. 3 and paragraphs 130 and 188: a system for detecting security threats) comprising:
one or more hardware processors (Atkinson fig. 3 and paragraphs 130, 188 and 199: one or more processors, embodied within endpoint devices 312); and
one or more computer-readable media having executable instructions for a monitoring agent embodied thereon... (Atkinson fig. 3 and paragraphs 130, 188 and 199: one or more computer readable media, embodied within endpoint devices 312, the computer readable media comprising software implementing endpoint agents 316)”.

Insofar as it recites similar claim elements, Claim 24 is rejected for substantially the same reasons presented above with respect to Claim 11.

Insofar as it recites similar claim elements, Claim 25 is rejected for substantially the same reasons presented above with respect to Claim 12.

Insofar as it recites similar claim elements, Claim 27 is rejected for substantially the same reasons presented above with respect to Claim 14.

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Atkinson, Jain and Cohen in view of Yamada et al., Pub. No. US 2015/0013005 A1, hereby “Yamada”.

Regarding Claim 9, the combination of Atkinson, Jain and Cohen discloses all of the limitations of Claim 8.
However, while Atkinson discloses generating and transmitting an endpoint event by an endpoint agent in response to the opening of a connection (Atkinson paragraphs 199-202), the combination of Atkinson, Jain and Cohen does not explicitly disclose “classifying the source IP address as a public IP address and wherein the connection-event notice is generated in response to said classifying the source IP address as a public IP address.”
In the same field of endeavor, Yamada discloses “classifying the source IP address as a public IP address and wherein the connection-event notice is generated in response to said classifying the source IP address as a public IP address (Yamada paragraphs 39 and 43-45: communication data corresponding to a communication is stored when external communication extraction unit 1202 determines that the transmission source IP address of the communication data is an IP address of a device external to the system, i.e., a connection event is stored when the transmission source IP address is classified as a public IP address).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Atkinson, as modified by Jain and Cohen, to generate and transmit the endpoint event upon determining that the source IP address of the opened connection is an external IP address as taught by Yamada. One of ordinary skill in the art would have been motivated to combine generating and transmitting the endpoint event upon determining that the source IP address of the opened connection is an external IP address to identify connections that represent potential sources of attack (Yamada paragraphs 34 and 41).

Insofar as it recites similar claim elements, Claim 22 is rejected for substantially the same reasons presented above with respect to Claim 9.

Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Atkinson, Jain and Cohen in view of Yang, Pub. No. US 2019/0297113 A1.

Regarding Claim 10, the combination of Atkinson, Jain and Cohen discloses all of the limitations of Claim 8.
However, while Atkinson discloses generating and transmitting an endpoint event by an endpoint agent in response to the opening of a connection, the endpoint event comprising a device identifier identifying the endpoint (Atkinson paragraphs 199-202), the combination of Atkinson, Jain and Cohen does not explicitly disclose “wherein the identification information comprises a Globally Unique Identifier ("GUID") or Universally Unique Identifier ("UUID").”
In the same field of endeavor, Yang discloses “wherein the identification information comprises a Globally Unique Identifier ("GUID") or Universally Unique Identifier ("UUID") (Yang fig. 1 and paragraph 37: agent 140 gathers and reports information associated with device 130 to network monitor device 102, the information including a serial number and/or unique identifier associated with device 130).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Atkinson, as modified by Jain and Cohen, to include a unique identifier associated with the endpoint in the endpoint event as taught by Yang because doing so constitutes applying a known technique (including a unique device identifier in information reported by a software agent) to known devices and/or methods (a method of detecting security threats) ready for improvement to yield predictable and desirable results (identifying the endpoint device by the cyber defense platform). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Insofar as it recites similar claim elements, Claim 23 is rejected for substantially the same reasons presented above with respect to Claim 10.

Claims 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Atkinson, Jain and Cohen in view of Fenoglio et al., Pub. No. US 2019/0306011 A1, hereby “Fenoglio”.

	
Regarding Claim 13, the combination of Atkinson, Jain and Cohen discloses all of the limitations of Claim 8.
However, while Atkinson discloses generating and transmitting an endpoint event by an endpoint agent in response to the opening of a connection, the endpoint event indicating a process, task, or socket associated with the connection (Atkinson paragraphs 67, 202 and 224), the combination of Atkinson, Jain and Cohen does not explicitly disclose “wherein the connection information comprises identification of a command line that is listening on the connection.”
In the same field of endeavor, Fenoglio discloses “wherein the connection information comprises identification of a command line that is listening on the connection (Fenoglio fig. 7 and paragraphs 105-107: metadata 720 indicating the origin of an alert, such as the host and command line interface (CLI), may be included with alert 514).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Atkinson, as modified by Jain and Cohen, to indicate the command line interface (CLI) associated with the connection in the endpoint event as taught by Fenoglio because doing so constitutes applying a known technique (indicating a command line interface (CLI) associated with an event in an event notification) to known devices and/or methods (a method of detecting security threats) ready for improvement to yield predictable and desirable results (identifying the command line interface (CLI) associated with a connection). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Insofar as it recites similar claim elements, Claim 26 is rejected for substantially the same reasons presented above with respect to Claim 13.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Atkinson, Jain and Cohen in view of Kraus et al., Pub. No. US 2020/0057850 A1, hereby “Kraus”.

	
Regarding Claim 15, the combination of Atkinson, Jain and Cohen discloses all of the limitations of Claim 8.
However, while Atkinson discloses generating and transmitting an endpoint event by an endpoint agent in response to the opening of a connection, the endpoint event indicating a process, task, or socket associated with the connection (Atkinson paragraphs 67, 202 and 224), the combination of Atkinson, Jain and Cohen does not explicitly disclose “wherein the connection information also comprises a subnet address.”
In the same field of endeavor, Kraus discloses “wherein the connection information also comprises a subnet address (Kraus figs. 2 and 3 and paragraphs 237, 241 and 303-304: alert 320 generated by detector 214 comprises event characteristics 310 including a machine ID and subnet address).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Atkinson, as modified by Jain and Cohen, to indicate a subnet address associated with the endpoint in the endpoint event as taught by Fenoglio because doing so constitutes applying a known technique (indicating a machine ID and subnet address in an alert) to known devices and/or methods (a method of detecting security threats) ready for improvement to yield predictable and desirable results (identifying the subnet associated with a connection). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson, in view of Yamada, and in further view of Cohen.

Regarding Claim 16, Atkinson discloses “A method performed of identifying Internet facing computing devices in an organization (Atkinson paragraphs 3 and 199: a method of detecting security threats, implemented by endpoint agents 316 executing on endpoint devices 312), the method comprising:
detecting, by the monitoring agent running on a computing device, a connection on the computing device with a second computing device, the connection designating a source IP address (Atkinson fig. 3 and paragraphs 189 and 199-202: endpoint agent 316 detects opening of a connection at endpoint 312, the connection comprising a source IP address);” and
... generating, by the monitoring agent, a connection-event notice comprising identification information for the computing device and connection information that includes the source IP address (Atkinson fig. 3 and paragraphs 199-202: endpoint agent 316 generates an endpoint event 400 in response to the opening of the connection, the endpoint event comprising a device identifier402 identifying the endpoint and the source IP address); and
communicating the connection-event notice over a network to an Internet facing device management service... (Atkinson fig. 3 and paragraphs 157, 160, 177 and 199-202: endpoint agent 316 provides the endpoint event 400 to the cyber defense platform for analysis).”
However, while Atkinson discloses an endpoint agent that generates and transmits an endpoint event to a cyber defense platform in response to detecting the opening of a connection on the endpoint (Atkinson paragraphs 199-202), Atkinson does not explicitly disclose “determining, by the monitoring agent, that the source IP address is not associated with the computing device;
classifying, by the monitoring agent, the source IP address as a public IP address;
in response to the classifying, generating, by the monitoring agent, a connection-event notice comprising identification information for the computing device and connection information that includes the source IP address (emphasis added); and
communicating the connection-event notice over a network to an Internet facing device management service that identifies the computing device as Internet facing using the connection-event notice (emphasis added).”
In the same field of endeavor, Yamada discloses “determining, by the monitoring agent, that the source IP address is not associated with the computing device (Yamada paragraphs 39 and 43: external communication extraction unit 1202 determines that the transmission source IP address of the communication data is an IP address of a device external to the system, i.e., the transmission source IP address is not associated with the computing device);
classifying, by the monitoring agent, the source IP address as a public IP address (Yamada paragraphs 39 and 43: external communication extraction unit 1202 determines that the transmission source IP address of the communication data is an IP address of a device external to the system, i.e., the source IP address is classified as a public IP address);
in response to the classifying, generating, by the monitoring agent, a connection-event notice comprising identification information for the computing device and connection information that includes the source IP address (Yamada paragraphs 39 and 43-45: communication data corresponding to the communication is stored when external communication extraction unit 1202 determines that the transmission source IP address of the communication data is an IP address of a device external to the system, i.e., a connection event is stored when the transmission source IP address is classified as a public IP address).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Atkinson to generate and transmit the endpoint event upon determining that the source IP address of the opened connection is an external IP address as taught by Yamada. One of ordinary skill in the art would have been motivated to combine generating and transmitting the endpoint event upon determining that the source IP address of the opened connection is an external IP address to identify connections that represent potential sources of attack (Yamada paragraphs 34 and 41).
However, while Atkinson discloses transmission of the connection event notice to the cyber defense platform for analysis (Atkinson paragraphs 157, 160, 177 and 199-202), the combination of Atkinson and Yamada does not explicitly disclose “communicating the connection-event notice over a network to an Internet facing device management service that identifies the computing device as Internet facing using the connection-event notice (emphasis added).” 
In the same field of endeavor, Cohen discloses “communicating the connection-event notice over a network to an Internet facing device management service that identifies the computing device as Internet facing using the connection-event notice. (Cohen paragraphs 406, 409 and 414-418: a data analysis system determines whether an IP address provided in an IDS report is an external address by comparing against a list of IP addresses associated with the organization, and any internal addresses associated with the external address, i.e., internet-facing IP addresses, are identified – while not explicitly stated, it is understood that internet-facing assets are identified by their association with the internet-facing IP addresses).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Atkinson, as modified by Yamada, to determine that an IP address provided in the endpoint event is an external address by comparing against a list of an organization’s IP addresses and to identify internet-facing IP addresses using the determined external address as taught by Cohen. One of ordinary skill in the art would have been motivated to combine determining that an IP address provided in the endpoint event is an external address by comparing against a list of an organization’s IP addresses and identifying internet-facing IP addresses using the determined external address to monitor and detect malicious activity between the internal network and an external network (Cohen paragraph 402).

Regarding Claim 17, the combination of Atkinson, Yamada and Cohen discloses all of the limitations of Claim 16.
Additionally, Atkinson discloses “wherein the connection information comprises identification of a software application that participated in the connection (Atkinson paragraph 202: the endpoint event 400 may indicate the application that opened the connection).”

Regarding Claim 18, the combination of Atkinson, Yamada and Cohen discloses all of the limitations of Claim 16.
Additionally, Atkinson discloses “wherein the connection information comprises a port on the computing device through which the connection was made (Atkinson paragraph 202: the endpoint event 400 may indicate the port of the endpoint device associated with the connection).”

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Atkinson, Yamada and Cohen in view of Yang.

Regarding Claim 19, the combination of Atkinson, Yamada and Cohen discloses all of the limitations of Claim 16.
However, while Atkinson discloses generating and transmitting an endpoint event by an endpoint agent in response to the opening of a connection, the endpoint event comprising a device identifier identifying the endpoint (Atkinson paragraphs 199-202), the combination of Atkinson and Yamada does not explicitly disclose “wherein the identification information comprises a Globally Unique Identifier ("GUID") or Universally Unique Identifier ("UUID").”
In the same field of endeavor, Yang discloses “wherein the identification information comprises a Globally Unique Identifier ("GUID") or Universally Unique Identifier ("UUID") (Yang fig. 1 and paragraph 37: agent 140 gathers and reports information associated with device 130 to network monitor device 102, the information including a serial number and/or unique identifier associated with device 130).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Atkinson, as modified by Yamada and Cohen, to include a unique identifier associated with the endpoint in the endpoint event as taught by Yang because doing so constitutes applying a known technique (including a unique device identifier in information reported by a software agent) to known devices and/or methods (a method of detecting security threats) ready for improvement to yield predictable and desirable results (identifying the endpoint device by the cyber defense platform). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Atkinson, Yamada and Cohen in view of Jain.

Regarding Claim 20, the combination of Atkinson, Yamada and Cohen discloses all of the limitations of Claim 16.
However, while Atkinson discloses an endpoint agent that generates and transmits an endpoint event to a cyber defense platform in response to detecting the opening of a connection on the endpoint (Atkinson paragraphs 199-202), the combination of Atkinson, Yamada and Cohen does not explicitly disclose “communicating one or more IP addresses associated with the computing device and the identification information for the computing device to the Internet facing device management service”.
In the same field of endeavor, Jain discloses “communicating, over a network by a monitoring agent running on a computing device, an IP address associated with the computing device to the Internet-facing device management service (Jain figs. 1 and 2A and paragraphs 19, 21 and 24: device agent 110 of managed device 103 transmits a registration request 201 to management server 101, the registration request comprising the IP address and MAC address of managed device 103)”.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Atkinson, as modified by Yamada and Cohen, to transmit, by the endpoint agent to the cyber defense platform, a registration request comprising the IP address and MAC address of the endpoint, as taught by Jain. One of ordinary skill in the art would have been motivated to combine transmitting a registration request comprising the IP address and MAC address of the endpoint from the endpoint agent to the cyber defense platform to allow the cyber defense platform to maintain a list of managed devices (Jain paragraph 24).

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449